This is now before us on application for leave to apply to the Circuit Court for a writ of error coram nobis.
The petition alleges that one C.E. Lien testified falsely on the trial of Skipper and also before the Grand Jury which indicted Skipper and that such false testimony was at the time known by the State Attorney to be false.
An affidavit purporting to have been made by C.E. Lien in Denver, Colorado, on September 30th, 1935, and another purporting to have been made by the same person at the same place are attached to and taken as a part of the petition. The affidavits are contradictory and do not sufficiently support the allegations of the petition to make a prima facie case warranting the issuance of a writ of error coram nobis. The petition when considered alone, or in connection with the thereto attached affidavits, presents no traversible facts upon which issues could be made up warranting a trial by jury and the entry of a judgment holding the former trial of the petitioner invalid and illegal. The affidavits referred to only show that either the testimony given by Lien on the trial was corruptly false and untrue or else the statements in the affidavit are untrue. This presents a question which may possibly address itself to the State Board of Pardons, but not one which courts will attempt to judicially determine.
There must be an end to litigation and trials. It may be readily seen that if after conviction in the Circuit Court, writ of error to the judgment and affirmance by the Supreme Court, the accused may then procure another trial of *Page 555 
a new issue which presents the question of whether or not a material witness committed perjury being induced to do so by whatever means or influence, there would be no end to trials so long as the accused could pay able counsel alluring fees and find ways to get witnesses who have gone beyond the jurisdiction of the courts of the State to make affidavits repudiating former testimony. It is for this very reason that the rule is well established that writ of error coram nobis may not be invoked upon the ground that a witness in the trial of the cause testified falsely about a material fact, nor may newly discovered evidence going to the merits of the issues tried be used as a basis for the writ. Jennings v. Pope, 101 Fla. 1476, 136 So. 471; Lamb v. State, 91 Fla. 396, 107 So. 535; Lamb v. Harrison,91 Fla. 927, 108 So. 671, and cases there cited.
So the petition is denied.
So ordered.
ELLIS, C.J. and WHITFIELD, and DAVIS, J.J., concur.
BROWN, J., dissents.